Title: Enclosure I: From James Madison, 11 January 1802
From: Jefferson, Thomas
To: Jefferson, Thomas


            
              Sir,
              Department of State,January 11th 1802.
            
            I have the honor to lay before you an estimate of the sum necessary to be appropriated for carrying into effect the Convention between the United States of America and the French Republic of the 30th of Sept. 1801.
            I have the honor to be, Sir, your most Obt Sert.
            
              James Madison
            
          